     Case 2:17-cv-04297-VAP-JEM Document 63 Filed 10/09/18 Page 1 of 7 Page ID #:320




 1    NICOLA T. HANNA
      United States Attorney
 2    DAVID M. HARRIS
      Assistant United States Attorney
 3    Chief, Civil Division
      JOANNE S. OSINOFF
 4    Assistant United States Attorney
      Chief, General Civil Section
 5    JASON K. AXE
      Assistant United States Attorney
 6    California Bar Number 187101
            Federal Building, Suite 7516
 7          300 North Los Angeles Street
            Los Angeles, California 90012
 8          Telephone: (213) 894-8827
            Facsimile: (213) 894-7819
 9          E-mail: Jason.Axe@usdoj.gov
      Attorneys for Defendant
10    United States of America
11                         UNITED STATES DISTRICT COURT
12                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                     WESTERN DIVISION
14
       CHARVETTE SARRE WRIGHT,                  No. 2:17-CV-04297-VAP (JEMx)
15
                          Plaintiff,            STIPULATION FOR
16                                              COMPROMISE SETTLEMENT
                          v.                    AND DISMISSAL
17
       UNITED STATES OF AMERICA,
18
                          Defendant.
19
20
21          IT IS HEREBY STIPULATED by and between Charvette Sarre Wright
22    (“Plaintiff”) and Defendant United States of America, that the above-captioned
23    action may be settled and compromised on the following terms and conditions:
24          1.    Plaintiff and the United States of America do hereby agree to settle
25    and compromise each and every claim of any kind, whether known or unknown,
26    arising from the incident or circumstances giving rise to the above-captioned
27    action, under the terms and conditions set forth in this Stipulation for Compromise
28    Settlement and Dismissal.


                                              -1-
     Case 2:17-cv-04297-VAP-JEM Document 63 Filed 10/09/18 Page 2 of 7 Page ID #:321




 1          2.     The United States of America agrees to pay to Plaintiff the sum of
 2    Twenty Thousand Dollars ($20,000.00), which sum shall be in full settlement and
 3    satisfaction of any and all claims, demands, rights, and causes of action of
 4    whatsoever kind and nature, known and unknown, foreseen and unforeseen, arising
 5    from the incident or circumstances giving rise to this suit, which Plaintiff and her
 6    heirs, executors, administrators, agents, or assigns, and each and any of them, may
 7    have or may hereafter acquire, including against the United States of America, its
 8    agents, servants, and employees.
 9          3.     Plaintiff for herself and her heirs, executors, administrators, agents or
10    assigns, and each and any of them, agrees to accept the sum of Twenty Thousand
11    Dollars ($20,000.00) in full settlement and satisfaction of any and all claims,
12    demands, rights, and causes of action of whatsoever kind and nature, known and
13    unknown, foreseen and unforeseen, arising from the incident or circumstances
14    giving rise to this suit, which Plaintiff and her heirs, executors, administrators,
15    agents, or assigns, and each and any of them, may have or hereafter acquire,
16    including against the United States of America, its agents, servants, and
17    employees, on account of the same subject matter that gave rise to the above-
18    captioned lawsuit, including without limitation, any claim for personal injury,
19    wrongful death, lost earnings, lost income, medical expenses, economic damages,
20    or any other type of injury or damage.
21          4.     Plaintiff for herself and her heirs, executors, administrators, agents, or
22    assigns, and each and any of them, fully and forever release, acquit and discharge
23    any and all claims, demands, rights, and causes of action of whatsoever kind and
24    nature, known and unknown, foreseen and unforeseen, arising from the incident or
25    circumstances giving rise to this suit, which Plaintiff for herself and her heirs,
26    executors, administrators, agents, or assigns, and each and any of them, may have
27    or hereafter acquire, including against the United States of America, its agents,
28    servants, and employees, on account of the same subject matter that gave rise to


                                                -2-
     Case 2:17-cv-04297-VAP-JEM Document 63 Filed 10/09/18 Page 3 of 7 Page ID #:322




 1    the above-captioned lawsuit, including without limitation, any claim for personal
 2    injury, wrongful death, lost earnings, lost income, medical expenses, economic
 3    damages, or any other type of injury or damage.
 4          5.      This stipulation constitutes a general release. As additional
 5    consideration for this stipulation, Plaintiff for herself and her heirs, executors,
 6    administrators, agents, or assigns, and each and any of them, specifically waives
 7    and releases any and all known and unknown rights, claims, causes of action or
 8    demands arising out of the incident or circumstances giving rise to this suit which
 9    might otherwise be preserved or accrue under Section 1542 of the California Civil
10    Code. Plaintiff understands that Section 1542 of the California Civil Code provides
11    as follows:
12          A general release does not extend to claims which the creditor does
13          not know or suspect to exist in his or her favor at the time of
14          executing the release, which, if known by him or her must have
15          materially affected his or her settlement with the debtor.
16    Therefore, and notwithstanding anything to the contrary herein, Plaintiff for herself
17    and her heirs, executors, administrators, agents, or assigns, and each and any of
18    them, explicitly releases any and all claims, including against the United States of
19    America, its agents, servants, and employees, which Plaintiff does not know or
20    suspect to exist in her favor at the time this stipulation is executed and which
21    would have materially affected this settlement if such claim or claims had been
22    known, arising out of the incident or circumstances giving rise to this suit.
23          6.      Plaintiff for herself and her heirs, executors, administrators, agents, or
24    assigns, and each and any of them, further agrees to indemnify and hold harmless
25    the United States of America, its agents, servants, and employees, from any and all
26    causes of action, claims, liens, rights, or subrogated or contribution interests
27    incident to or resulting from this or further litigation or the prosecution of claims
28    by Plaintiff for herself and her heirs, executors, administrators, agents, or assigns


                                                -3-
     Case 2:17-cv-04297-VAP-JEM Document 63 Filed 10/09/18 Page 4 of 7 Page ID #:323




 1    against any third party or against the United States of America, its agents, servants,
 2    and employees, arising out of the incident or circumstances giving rise to this suit.
 3          7.     This stipulation shall not constitute an admission of liability or fault
 4    on the part of the United States of America, its agents, servants, and employees,
 5    and is entered into by all parties herein for the purpose of compromising disputed
 6    claims and avoiding the expenses and risks of litigation.
 7          8.     It is also agreed, by and among the parties, that the sum of Twenty
 8    Thousand Dollars ($20,000.00) for Plaintiff represents the entire amount of the
 9    compromise settlement, and that the respective parties will each bear their own
10    costs, fees, and expenses, and that any attorney’s fees owed by the Plaintiff will be
11    paid out of the settlement amount and not in addition thereto.
12          9.     It is also understood, by and among the parties that, pursuant to Title
13    28, United States Code, Section 2678, attorney’s fees for services rendered in
14    connection with this action shall not exceed 25 per centum of the amount of the
15    compromise settlement.
16          10.    Payment of the settlement amount will be made by electronic funds
17    transfer as per the following information, to be provided by Plaintiff:
18                 A.     Payee Account Name,
19                 B.     Payee Account Number,
20                 C.     ABA Routing Number,
21                 D.     Type of Account (Checking or Savings),
22                 E.     Financial Institution Name, City, State,
23                 F.     Social Security Number.
24    Plaintiff’s attorney agrees to distribute the settlement proceeds to Plaintiff in
25    accordance with this stipulation.
26          11.    Plaintiff for herself and her heirs, executors, administrators, agents, or
27    assigns, and each and any of them, agrees that Plaintiff is solely responsible for
28    paying any and all outstanding liens not withdrawn by lien holders, from any and


                                                -4-
     Case 2:17-cv-04297-VAP-JEM Document 63 Filed 10/09/18 Page 5 of 7 Page ID #:324




 1    all insurance companies, health care providers, experts, consultants, attorneys, and
 2    any and all other persons or organizations who have or claim to have liens or
 3    subrogated assigned claims arising out of or related to the subject matter of this
 4    suit.
 5            12.   In consideration of the terms set forth in this stipulation, the parties
 6    agree that the above-captioned action shall be dismissed in its entirety with
 7    prejudice and with each party bearing its own fees, costs, and expenses.
 8            13.   The parties agree that this stipulation, including all the terms and
 9    conditions of this compromise settlement and any additional agreements relating
10    thereto, may be made public in their entirety, and Plaintiff expressly consents to
11    such release and disclosure pursuant to 5 U.S.C. § 552a(b).
12            14.   This stipulation is subject to all applicable federal laws. Any and all
13    individual taxation consequences as a result of this stipulation are the sole and
14    exclusive responsibility of Plaintiff. The United States of America does not
15    warrant any representation of any tax consequences of this stipulation. Nothing
16    contained herein shall constitute a waiver by Plaintiff of any right to challenge any
17    tax consequences of this stipulation. If any withholding or debt offset is imposed
18    on Plaintiff as a result of payment of the settlement proceeds, Plaintiff shall be
19    solely responsible for paying any such determined liability from any government
20    agency thereof.
21            15.   This written stipulation contains all of the agreements between the
22    parties, and is intended to be and is the final and sole agreement between the
23    parties. The parties agree that any other prior or contemporaneous representations
24    or understandings not explicitly contained in this written stipulation, whether
25    written or oral, are of no further legal or equitable force or effect. Any subsequent
26    modifications to this stipulation must be in writing, and must be signed and
27    executed by the parties.
28


                                                 -5-
     Case 2:17-cv-04297-VAP-JEM Document 63 Filed 10/09/18 Page 6 of 7 Page ID #:325




 1          16.    The undersigned represent that they have reviewed and understand
 2    this stipulation, that they are fully authorized to enter into the terms and conditions
 3    of this stipulation, and that they enter into the stipulation freely and voluntarily and
 4    agree to be bound thereby.
 5          17.    It is contemplated that this stipulation may be executed in several
 6    counterparts, with a separate signature page for each party. All such counterparts
 7    and signature pages, together, shall be deemed to be one document.
 8
                                              Respectfully submitted,
 9
10
11    DATED:                            .     MORRIS S. GETZELS Law Office

12
13                                                  -See Attachment-
                                              MORRIS S. GETZELS, ESQ.
14                                            Attorneys for Plaintiff
15    DATED: October 5, 2018            .     NICOLA T. HANNA
                                              United States Attorney
16                                            DAVID M. HARRIS
                                              Assistant United States Attorney
17                                            Chief, Civil Division
                                              JOANNE S. OSINOFF
18                                            Assistant United States Attorney
                                              Chief, General Civil Section
19
20
                                                    /s/ Jason K. Axe
21                                            JASON K. AXE
22                                            Assistant United States Attorney
                                              Attorneys for Defendant
23                                            United States of America
24
25
26
27
28


                                                -6-
Case 2:17-cv-04297-VAP-JEM Document 63 Filed 10/09/18 Page 7 of 7 Page ID #:326
